Citation Nr: 9914825	
Decision Date: 05/26/99    Archive Date: 06/07/99

DOCKET NO.  98-04 656	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUES

1.  Entitlement to an initial evaluation in excess of 
10 percent for post-traumatic stress disorder.  

2.  Whether new and material evidence has been submitted to 
reopen a claim for service connection for chloracne (skin 
disorder) as secondary to exposure to herbicides.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

D. L. Smith, Associate Counsel





INTRODUCTION

The veteran had active service from January 1968 to 
November 1972.  

This appeal is before the Board of Veterans' Appeals (Board) 
from an April 1997 determination of the Houston, Texas, 
Department of Veterans Affairs (VA) Regional Office (RO), 
wherein the RO granted service connection for post-traumatic 
stress disorder (PTSD) and assigned an evaluation of 
10 percent, and denied the claim of service connection for 
chloracne.

Initially, the Board notes that this case involves an appeal 
as to the initial rating of the veteran's PTSD, rather than 
an increased rating claim where entitlement to compensation 
had previously been established.  Fenderson v. West, 12 Vet. 
App. 119, 126 (1999) (holding that in initial rating cases, 
separate ratings can be assigned for separate periods of time 
based on the facts found, a practice known as "staged" 
ratings).

The Board further notes that it does not have jurisdiction to 
consider a previously adjudicated claim unless new and 
material evidence has been submitted, and before the Board 
may reopen such a claim, it must find that new and material 
evidence has been submitted.  Barnett v. Brown, 8 Vet. App. 1 
(1995), aff'd, 83 F.3d 1380, 1383 (Fed. Cir. 1996). 

The veteran's claim for service connection for a skin 
disorder as secondary to herbicide exposure was previously 
denied in a June 1987 rating decision.  The veteran did not 
appeal this determination.  Therefore, the issue has been 
recharacterized as is noted on the first page of this 
decision in light of the previous adjudication of the 
veteran's claim in June 1987.  



FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's claim for higher evaluation for 
PTSD has been obtained.

2.  The veteran's PTSD is manifested by symptoms of chronic 
sleep impairment and mild anxiety, which more nearly 
approximate occupational and social impairment due to mild or 
transient symptoms which decrease work efficiency and ability 
to perform occupational tasks only during periods of 
significant stress.

3.  The persuasive medical findings do not show definite 
impairment of social and industrial adaptability due to 
symptoms associated with PTSD.

4.  The RO denied service connection for a skin disease due 
to Agent Orange exposure in a June 1987 rating decision; the 
appellant did not appeal.

5.  The evidence added to the record since the June 1987 
rating decision does not bear directly and substantially upon 
the issue at hand, and is not so significant that it must be 
considered in order to fairly decide the merits of the claim.


CONCLUSIONS OF LAW

1.  The criteria for an initial evaluation in excess of 
10 percent for PTSD have not been met.  38 U.S.C.A. §§ 1155, 
5107 (West 1991); 38 C.F.R. §§ 4.7, 4.130, Diagnostic Code 
9411 (1998).

2.  Evidence received since the final June 1987 rating 
decision, wherein the RO denied service connection for a skin 
disorder due to Agent Orange exposure is not new and 
material, and the claim for service connection is not 
reopened.  38 U.S.C.A. §§ 5108, 7105(c) (West 1991); 
38 C.F.R. §§ 3.104, 3.156, 20.1103 (1998).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Entitlement to an initial evaluation 
in excess of 10 percent for PTSD.

Factual Background

The veteran reported that he was restless and had difficulty 
sleeping in a November 1996 VA examination.  He described 
sleeping for periods of one or two hours at a time.  He 
reported that he had no problems getting along with other 
people, and blended easily in a group.  The veteran reported 
working with his present employer for 18 years and never 
having any problem keeping a job.  He described himself as a 
workaholic.  He reported that he had been married to his 
present wife for 23 years.  He described the marriage as 
satisfactory.  He had two daughters and one step-daughter.  

On mental status examination the examiner noted that the 
veteran was tense, alert and cooperative.  He described the 
veteran's mood as mildly anxious.  Affect was found to be 
within normal range and was appropriate to expressed thought 
content.  Speech was normal in rate and amount, and the 
content was relevant and goal-directed.  He was oriented to 
time place and person, could register three items 
immediately, and recalled all three items within three 
minutes.  He was able to recall the names of three of the 
four most recent Presidents, and made one error when he 
performed the first five calculations of serial sevens.  The 
diagnosis was chronic mild PTSD.  The examiner rendered a 
value of 70 for the veteran's global assessment of 
functioning.  






Criteria

Disability evaluations are determined by the application of a 
schedule of ratings which is based on the average impairment 
of earning capacity.  Separate diagnostic codes identify the 
various disabilities.  38 U.S.C.A. § 1155 (West 1991); 
38 C.F.R. Part 4 (1998).  Generally, the degrees of 
disabilities specified are considered adequate to compensate 
for a loss of working time proportionate to the severity of 
the disability.  38 C.F.R. § 4.1.

In considering the residuals of injury, it is essential to 
trace the medical-industrial history of the disabled person 
from the original injury, considering the nature of the 
injury and the attendant circumstances, and the requirements 
for, and the effect of, treatment over past periods, and the 
course of the recovery to date.  38 C.F.R. § 4.41.  

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating; otherwise, the lower rating will be 
assigned. 38 C.F.R. § 4.7.  Any reasonable doubt regarding 
the degree of disability will be resolved in favor of the 
claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 4.3; see also 
Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

The Board notes that revised rating criteria for mental 
disorders became effective on November 7, 1996.  See 61 Fed. 
Reg. 52695 (1996).  Where a regulation changes after a claim 
has been filed or reopened but before the administrative or 
judicial appeal process has been concluded, the "version most 
favorable to appellant" applies.  Karnas v. Derwinski, 1 Vet. 
App. 308, 313 (1991).





PTSD is evaluated pursuant to the provisions contained in 
38 C.F.R. § 4.130, Diagnostic Code 9411 (amended by 61 Fed. 
Reg. 52,695 (1996)).  Under the revised criteria, a 
30 percent evaluation is warranted for occupational and 
social impairment with occasional decrease in work efficiency 
and intermittent periods of inability to perform occupational 
tasks (although generally functioning satisfactorily, with 
routine behavior, self-care, and conversation normal), due to 
such symptoms as: depressed mood, anxiety, suspiciousness, 
panic attacks (weekly or less often), chronic sleep 
impairment, mild memory loss (such as forgetting names, 
directions, recent events).  Id.

A 10 percent evaluation is warranted under the revised 
criteria for PTSD manifested by occupational and social 
impairment due to mild or transient symptoms which decrease 
work efficiency and ability to perform occupational tasks 
only during periods of significant stress; or, symptoms 
controlled by continuous medication.  Id. 

The criteria in effect prior to the revisions effective on 
November 7, 1996, provide a 30 percent evaluation for PTSD 
when the disorder causes a definite impairment in the ability 
to establish or maintain effective and wholesome 
relationships with people.  The psychoneurotic symptoms 
result in such reduction in initiative, flexibility, 
efficiency and reliability levels as to produce definite 
industrial impairment.  38 C.F.R. § 4.132, Diagnostic Code 
9411 (1996).

In the case of Hood v. Brown, 4 Vet. App. 301 (1993), the 
United States Court of Appeals for Veterans Claims (known as 
the United States Court of Veterans Appeals prior to March 1, 
1999) (hereinafter, "the Court") stated that the term 
"definite" in 38 C.F.R. § 4.132 was "qualitative" in 
character, and invited the Board to "construe" the term 
"definite" in a manner that would quantify the degree of 
impairment for purposes of meeting the statutory requirement 
that the Board articulate "reasons and bases" for its 
decision.  38 U.S.C.A. § 7104(d)(1).  



In a VA precedent opinion, the General Counsel concluded that 
"definite" is to be construed as representing a degree of 
social and industrial inadaptability that is "more than 
moderate but less than rather large."  VAOPGCPREC 9-93 
(O.G.C. Prec. 9-93).  The Board is bound by the foregoing 
interpretation of the term "definite."  38 U.S.C.A. 
§ 7104(c).

The old criteria provided a 10 percent evaluation for PTSD 
when the disorder was manifested by less than the criteria 
for the 30 percent rating, with emotional tension or other 
evidence of anxiety productive of mild social and industrial 
impairment.  38 C.F.R. § 4.132, Diagnostic Code 9411 (1996).


Analysis

The Board finds that the veteran has presented a well-
grounded claim for an increased rating for his service-
connected disability within the meaning of 38 U.S.C.A. 
§ 5107(a).  When a claimant is awarded service connection for 
a disability and subsequently appeals the RO's initial 
assignment of a rating for that disability, the claim 
continues to be well grounded as long as the rating schedule 
provides for a higher rating and the claim remains open.  
Shipwash v. Brown, 8 Vet. App. 218, 224 (1995).  

The Board is also satisfied that all relevant facts have been 
properly developed.  The veteran asserted in his January 1998 
appeal that his 10 percent evaluation does not adequately 
reflect the severity of his disorder and requested that 
another VA examination be performed.  The Board does not find 
that the November 1996 VA examination is inadequate for 
rating purposes.  38 C.F.R. § 3.326.  The Board notes that 
the evidence does not suggest that his PTSD has increased in 
severity since the November 1996 VA examination, nor has the 
veteran so contended.  Rather, the veteran asserts that the 
existing examination is inadequate.  

The Board notes that the examination report makes findings 
that correlate to the criteria in the applicable diagnostic 
code in the VA schedule of ratings.  See Massey v. Brown, 
7 Vet. App. 204 (1994).  Moreover, it does not appear from 
the record that there is a need to verify the current level 
of disability.  See 38 C.F.R. § 3.327.  No further assistance 
to the veteran is required to comply with the duty to assist 
mandated by 38 U.S.C.A. § 5107.

As an initial matter, the Board finds that the criteria for 
the evaluation of mental disorders in effect prior to 
November 7, 1996 are less favorable to the veteran's claim 
for a higher evaluation for PTSD.  The November 1996 VA 
examination report shows that the examiner characterized the 
veteran's disorder as mild and described the veteran as tense 
and mildly anxious.  This evidence shows that the veteran has 
less than definite (i.e. more than moderate but less than 
rather large) impairment as is required for a 30 percent 
evaluation under the old schedular criteria.  In addition, 
the veteran described evidence of chronic sleep impairment, 
which is one of the criteria for an evaluation of 30 percent 
pursuant to the amended schedular criteria.  Accordingly, the 
Board finds that the revised criteria are more favorable to 
the veteran's claim.  

Following a review of the veteran's November 1996 VA 
examination, the Board finds that the veteran's disability 
picture more nearly approximates the criteria required for an 
evaluation of 10 percent, rather than an evaluation of 
30 percent, pursuant to the amended criteria for rating 
mental disorders.  See 38 C.F.R. § 4.7.  The evidence shows 
that the veteran has chronic sleep impairment manifested by 
sleeping one or two hours at a time.  The evidence also shows 
that the veteran was tense and mildly anxious.  Chronic sleep 
impairment and occupational and social impairment from 
anxiety are both criteria contained in the schedule of 
ratings for a 30 percent evaluation.  

The evidence of record, however, does not show that the 
anxiety described by the VA examiner is productive of 
occasional decrease in work efficiency and intermittent 
periods of inability to perform occupational tasks.  


The veteran stated in his January 1998 appeal that he is 
unable to handle being around people and is unable to go to 
work and consequently misses up to one week of work per 
month.  The Board does not find this statement to be credible 
in light of the findings of the November 1996 VA examination.  

The VA examination report shows that the veteran described 
himself as a workaholic and had worked for his present 
employer for 18 years.  In addition, the veteran reported 
that he has no problem getting along with other people and 
blends easily in a group.  This is corroborated by the VA 
examiner's finding on mental status examination that the 
veteran was alert and cooperative.  

In his substantive appeal, the veteran also described himself 
as a loner and reported that he was unable to develop 
interpersonal relationships.  He further noted that his 
family life was not very good because of his disorder.  This 
is also not consistent with the veteran's history as reported 
at the VA examination.  The examination report shows that he 
described his marriage as satisfactory, rather than not very 
good.  The veteran's certificate of marriage shows that he 
has been married for over 25 years.  As noted above, the 
veteran reported that he had no problems getting along with 
people.  The Board also observes that when evaluating the 
level of disability from a mental disorder, the rating agency 
will consider the extent of social impairment, but shall not 
assign an evaluation solely on the basis of social 
impairment.  38 C.F.R. § 4.126.  

The probative medical evidence also does not show that the 
veteran has mild memory loss such as forgetting names, 
directions, or recent events pursuant to the criteria for a 
30 percent evaluation.  The VA examination report shows no 
evidence of memory loss and the only suggestion on mental 
status examination was one error on calculating the first 
five serial sevens and the recollection of three out of four 
of the most recent U.S. Presidents.  The evidence does not 
show that the veteran has mild memory loss.  

The Board finds that the veteran's disability picture more 
nearly approximates the criteria of occupational and social 
impairment due to mild or transient symptoms which decrease 
work efficiency and ability to perform occupational tasks 
during periods of significant stress pursuant to the revised 
criteria in effect since November 7, 1996.  38 C.F.R. §§ 4.7, 
4.130, Diagnostic Code 9411.  

Although the veteran is entitled to the benefit of the doubt 
where the evidence is in approximate balance, the benefit of 
the doubt doctrine is inapplicable where, as here, the 
preponderance of the evidence is against the claim for an 
evaluation of 30 percent.  See Gilbert, 1 Vet. App. at 53.  

In reaching this decision, the Board has considered the 
complete history of the disability in question as well as the 
current clinical manifestations and the impact the disability 
may have on the earning capacity of the veteran.  38 C.F.R. 
§§ 4.1, 4.2; Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  
The Board also notes that the RO assigned an evaluation of 
10 percent effective the date of the veteran's September 1996 
claim.  Because the evidence does not establish that a 
30 percent evaluation is warranted, separate ratings assigned 
for separate periods of time are not warranted.  See 
Fenderson, 12 Vet. App. at 126.


II.  Whether new and material evidence 
has been submitted to reopen a claim of 
entitlement to service connection for 
chloracne (skin disorder) as secondary to 
herbicide exposure.

Criteria

If no notice of disagreement is filed within the prescribed 
period, the action or determination shall become final and 
the claim will not thereafter be reopened or allowed, except 
as otherwise provided by regulation.  38 U.S.C.A. § 7105(c) 
(West 1991); 38 C.F.R. § 20.1103 (1998).

A decision of a duly constituted rating agency or other 
agency of original jurisdiction shall be final and binding on 
all field offices of the Department of Veterans Affairs as to 
conclusions based on the evidence on file at the time VA 
issues written notification in accordance with 38 U.S.C.A. 
§ 5104 (West 1991).  A final and binding agency decision 
shall not be subject to revision on the same factual basis 
except by duly constituted appellate authorities or except as 
provided in § 3.105 of this part.  38 C.F.R. § 3.104(a).

A determination on a claim by the agency of original 
jurisdiction of which the claimant is properly notified is 
final if an appeal is not perfected as prescribed in Rule 302 
(§ 20.302 of this part).  38 U.S.C.A. § 7105; 38 C.F.R. 
§ 20.1103.

The Board does not have jurisdiction to consider a previously 
adjudicated claim unless new and material evidence is 
presented.  Barnett v. Brown, 83 F.3d 1380, 1384 (Fed. Cir. 
1996).  When new and material evidence has not been submitted 
in a previously denied claim "[f]urther analysis ... is neither 
required, nor permitted."  Butler v. Brown, 9 Vet. App. 167, 
171 (1996) (finding in a case where new and material evidence 
had not been submitted that the Board's analysis of whether 
the claims were well grounded constituted a legal nullity).  
Thus, the well groundedness requirement does not apply with 
regard to reopening disallowed claims and revising prior 
final determinations.  Jones v. Brown, 7 Vet. App. 134 
(1994).

The regulations define new and material evidence as follows:

New and material evidence means evidence 
not previously submitted to agency 
decision makers which bears directly and 
substantially upon the specific matter 
under consideration, which is neither 
cumulative nor redundant, and which by 
itself or in connection with evidence 
previously assembled is so significant 
that it must be considered in order to 
fairly decide the merits of the claim.  
38 C.F.R. § 3.156(a).

The Board notes that the United States Court of Appeals for 
the Federal Circuit (hereinafter, "the Court of Appeals") 
recently ruled that the United States Court of Appeals for 
Veterans Claims erred in adopting the test articulated in 
Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991).  Hodge v. 
West, 155 F.3d 1356 (Fed. Cir. 1998).  

In Colvin, the Court adopted the following rule with respect 
to the evidence that would justify reopening a claim on the 
basis of new and material evidence, "there must be a 
reasonable possibility that the new evidence, when viewed in 
the context of all the evidence, both new and old, would 
change the outcome."  Colvin, 1 Vet. App. at 174.  In light 
of the holding in Hodge, the Board will analyze the evidence 
submitted in the case at hand according to the standard 
articulated in 38 C.F.R. § 3.156(a).  

For the purpose of establishing whether new and material 
evidence has been submitted, the credibility of the evidence 
is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 
(1992).  

Service connection connotes many factors but basically it 
means that the facts, shown by evidence, establish that a 
particular injury or disease resulting in disability was 
incurred coincident with military service.  38 C.F.R. 
§ 3.303(a).

When a disease is first diagnosed after service, service 
connection may nevertheless be established by evidence 
demonstrating that the disease was in fact "incurred" during 
the veteran's service.  38 C.F.R. § 3.303(d); Combee v. 
Brown, 34 F.3d 1039, 1042 (Fed. Cir. 1994) ("[p]roof of 
direct service connection ... entails proof that exposure 
during service caused the malady that appears many years 
later").

A disease associated with exposure to certain herbicide 
agents listed in 38 C.F.R. § 3.309(e) will be considered to 
have been incurred in service under the circumstances 
outlined in that section, even though there is no evidence of 
such disease during the period of service.  38 C.F.R. 
§ 3.307(a).  

If a veteran was exposed to an herbicide agent during active 
military, naval, or air service, the following diseases shall 
be service connected if the requirements of 38 C.F.R. 
§ 3.307(a)(6) are met, provided that the rebuttable 
presumption provisions of 38 C.F.R. § 3.307(d) are also 
satisfied: chloracne or other acneform disease consistent 
with chloracne; Hodgkin's disease; multiple myeloma; non-
Hodgkin's lymphoma; porphyria cutanea tarda; respiratory 
cancers, and soft-tissue sarcoma.  38 C.F.R. § 3.309(e).  The 
Board also notes that the regulations regarding herbicide 
exposure were amended in November 1996.  61 Fed. Reg. 57,586 
(1996) (providing presumptive service connection for prostate 
cancer and peripheral neuropathy) (codified at 38 C.F.R. 
§ 3.309(e)).

These diseases shall have become manifest to a degree of 
10 percent or more at any time after service, except that 
chloracne, or other acneform disease consistent with 
chloracne, and porphyria cutanea tarda shall have become 
manifest to a degree of 10 percent or more within a year, and 
respiratory cancers within 30 years, after the last date on 
which the veteran was exposed to an herbicide agent during 
active military, naval, or air service.  38 C.F.R. 
§ 3.307(a)(6)(ii).  

A veteran who has had active service in the Republic of 
Vietnam during the Vietnam era shall be presumed to have been 
exposed during such service to an herbicide agent containing 
dioxin, such as Agent Orange, unless there is affirmative 
evidence to establish that the veteran was not exposed to any 
such agent during that service.  38 C.F.R. § 3.307(a)(6).  
The presumption of exposure requires both service in Vietnam 
during the designated time period and the establishment of 
one of the listed diseases in order for the presumption of 
inservice exposure to a herbicide to apply.  McCartt v. West, 
12 Vet. App. 164, 168-69 (1999).

Analysis

The veteran seeks to reopen a claim for service connection 
for a skin disorder as secondary to herbicide exposure, which 
the RO denied in a June 1987 rating determination.  




When a claim denied by the RO becomes final, the claim may 
not thereafter be reopened and allowed, unless new and 
material evidence has been presented.  The Board finds that 
the June 1987 determination wherein the RO denied the 
veteran's claim for service connection for a skin disorder 
due to Agent Orange exposure is final.  38 U.S.C. § 4005(c) 
(1982); 38 C.F.R. § 19.192 (1986).

In the instant case, the Board finds that new and material 
evidence has not been submitted to a reopen claim of service 
connection for a skin disorder including chloracne.  
Following a review of the evidence and the June 1987 rating 
decision, the Board notes that the issue at hand with respect 
to the final determination is whether the veteran currently 
has a skin disorder that is linked to his claimed inservice 
herbicide exposure. 

The evidence of record at the time of the June 1987 rating 
decision consists of the service medical records and lay 
statements of the veteran.  The service medical records do 
not show complaints, treatment, or a diagnosis of a skin 
disorder.  In an April 1987 statement the veteran reported 
that he had incurable dark spots on him, which doctors at the 
VA medical facility in Houston could not diagnose.  The 
record shows that requests for medical records from VA 
facilities in Houston and Beaumont were returned to the RO in 
April and May 1987 showing that no records of the veteran 
were on file.  

Although new, the November 1996 VA examination added to the 
record following the June 1987 rating decision is not 
material evidence to reopen the veteran's claim for service 
connection for a skin disorder because it does not show a 
diagnosis of a skin disorder linked to herbicide exposure.  
The VA examination report is not probative of the issue at 
hand because it shows evaluation of the veteran's mental 
disorder.  

Because the VA examination report is not probative of the 
issue at hand of whether the veteran has a current skin 
disorder linked to his period of service, the records 
submitted to reopen his claim do not bear directly or 
substantially upon the specific matter under consideration.  
Thus, the Board finds that the VA examination report is not 
new and material.  In light of the foregoing, the Board must 
conclude that the veteran has not submitted "new" and 
"material" evidence to reopen his claim.  38 C.F.R. 
§ 3.156.

The Board notes that, generally speaking, lay persons are not 
competent to offer evidence that requires medical knowledge.  
See Grottveit v. Brown, 5 Vet. App. 91, 93 (1993) (holding 
that lay assertions of medical causation cannot constitute 
evidence to render a claim well grounded); see also Espiritu 
v. Derwinski, 2 Vet. App. 492, 494 (1992) (holding that a 
witness must be competent in order for his statements or 
testimony to be probative as to the facts under 
consideration).  The issue of whether the veteran has a skin 
disorder linked to herbicide exposure requires competent 
medical diagnosis.  In addition, the pertinent law regarding 
service connection requires the existence of a current 
disability.  

The Court stated in Brammer v. Derwinski, 3 Vet. App. 223, 
225 (1992), that "Congress specifically limits entitlement 
for service-connected disease or injury to cases where such 
incidents have resulted in a disability."  See also Brock v. 
Brown, 10 Vet. App. 155, 164 (1997) (finding a claim not well 
grounded where the evidence of record including a statement 
of the veteran that he had been treated for the disorder did 
not show a current disability).

The Court recently announced a three-step test with respect 
to new and material cases.  Under the new Elkins test, VA 
must first determine whether the veteran has submitted new 
and material evidence under section 3.156 to reopen the 
claim; and if so, VA must determine whether the claim is well 
grounded based on a review of all the evidence of record; and 
lastly, if the claim is well grounded, VA must proceed to 
evaluate the merits of the claim but only after ensuring that 
the duty to assist has been fulfilled.  Winters v. West, 12 
Vet App 203, 206 (1999); Elkins v. West, 12 Vet App 209, 218-
19 (1999).  

As new and material evidence has not been submitted to reopen 
the veteran's claim for service connection for skin disorder 
claimed as chloracne, the first element has not been met.  
Accordingly, the Board's analysis must end here.  Butler v. 
Brown, 9 Vet. App. at 171.

Additional Considerations

As indicated above, VA regulations pertaining to herbicide 
exposure changed between the June 1987 rating decision and 
the veteran's current appeal.  The Board notes that some 
recent Court decisions are somewhat unclear regarding the 
concept of whether there is a new claim when the law and 
regulations have been amended.  See Ashford v. Brown, 10 Vet. 
App. 120 (1997); Routen v. Brown, 10 Vet. App. 183 (1997).  
However, the veteran's claim, in essence, is not based on a 
new and different theory of entitlement that had not been 
raised prior to the new regulatory changes.  See Spencer v. 
Brown, 4 Vet. App. 283, 289 (1993); Harder v. Brown, 5 Vet. 
App. 183 (1993).  Accordingly, the Board has concluded that 
under the facts presented in this case, the regulatory 
changes are not sufficient to constitute new and material 
evidence.

VA may be obligated to advise the claimant of the evidence 
needed to complete the application.  This obligation depends 
upon the particular facts of the case and the extent to which 
the Secretary of VA has advised the claimant of the evidence 
necessary to be submitted with a VA benefits claim.  See 
Robinette v. Brown, 8 Vet. App. 69 (1995).  The Court's 
decision in Graves v. Brown, 8 Vet. App. 522 (1996), extended 
the Robinette analysis to situations, such as the instant 
case, in which new and material evidence is needed to 
complete an application for VA benefits.  The Court in Graves 
held as follows, "...when a veteran has made an application 
to reopen a claim and the Secretary is on notice of evidence 
which may prove to be new and material but has not been 
submitted with the application, the Secretary has a duty 
under section 5103 to inform the claimant of the evidence 
that is "necessary to complete the application."  8 Vet. App. 
at 525.

By this decision, the Board informs the veteran that in order 
to reopen his claim for service connection for a skin 
condition as a residual of herbicide exposure, he will have 
to submit competent medical evidence which demonstrates a 
relationship between his presumed herbicide exposure during 
service and a current skin disorder.  The Board is aware of 
no such potential evidence.


ORDER

Entitlement to an initial evaluation in excess of 10 percent 
for PTSD is denied.

The veteran not having submitted new and material evidence to 
reopen his claim of service connection for chloracne (skin 
disorder), the appeal is denied.



		
	RONALD R. BOSCH 
	Member, Board of Veterans' Appeals


 

